DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on September 15, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-14 and 17 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claim 9-14 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to an algorithm or protocol for “establishing a trusted or secure communication between two devices for purposes of conducting a transaction” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of using an algorithm or protocol for “establishing a trusted or secure communication between two devices for purposes of conducting a transaction” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Examiner Recommendation
Claim 17 should rewritten using Beauregard-Language as follows:“a processor; 
a memory storing executable instructions that when executed by the processor causes the processor to perform the steps of: 
establishing… etc.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
Claim 9 is directed to a method, which is a statutory category of invention and 
Step 2a: 
While claim 9 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to In the instant case, the claims are directed to an algorithm or protocol for “establishing a trusted or secure communication between two devices for purposes of conducting a transaction” Put simply the claims recites an algorithm or protocol for “establishing a trusted or secure communication between two devices for purposes of transaction” as part of system of commerce- which is considered an abstract idea. The claims recites “first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 17 recites the art of using an algorithm or mathematical relationships/formulas for the: “first device establishing communication with second device…, the communication comprising security information…. For trusted or secure communication…,” exchanging communications between the first device and the second device…. These steps constitute an algorithm or mathematical relationships/formulas. An algorithm or protocol or mathematical relationships/formulas is not an eligible patent category.  The limitations that set forth this abstract idea include: 
“second computing device establishing communication with a first computing device…, after establishing a communication channel, the second computing device receiving a PDOL, the second computing device populating the public exponent indicator tag…, the second computing device transmitting a data command to the first computing device…, after transmitting the command, the second computing device receiving a secure communication…, the second computing device decrypting the cryptographic …, after decrypting the encrypted payload…..”
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, merely uses a computer as a tool to perform the abstract idea. The use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does no more than generally link the abstract idea to a particular field of use, the use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “the first computing device”, “second computing device”, “cryptographic method”, “public key of an asymmetric”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “second computing device establishing communication with a first computing device…, after establishing a communication channel, the second computing device receiving a PDOL, the second computing device populating the public exponent indicator tag…, the second computing device transmitting a data command to the first computing device…, after transmitting the command, the second computing device receiving a secure communication…, the second computing device decrypting the cryptographic …, after decrypting the encrypted payload…..” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims 10-14 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 10-14 merely extend the abstract idea of claim 9 by describing the use of computer device or processor to “second computing device establishing communication with a first computing device…, after establishing a communication channel, the second computing device receiving a PDOL, the second computing device populating the public exponent indicator tag…, the second computing device transmitting a data command to the first computing device…, after transmitting the command, the second computing device receiving a secure communication…, the second computing device decrypting the cryptographic …, after decrypting the encrypted payload…..” and only serve to add additional layers of abstraction to the abstract idea of claim 9. Therefore, the dependent claims are also not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al (hereinafter “Mathias”) U.S. patent Application Publication No. 2017/0359314 A1 in view of Hopkins U.S. Patent No. 5,757918 and further in view of Zimmerman et al (hereinafter “Zimmerman”) U.S. patent Application Publication No. 2019/0253243 A1.
 
As per claims 1 and 17, Mathias discloses a method comprising: 
a first computing device establishing a communication channel with the second computing device (0009, which discloses that “In response to detecting the request on the local network, the source device can establish a second communication channel, via the local network, with the destination device.”); 
after establishing the communication channel, the first computing device transmitting a processing options data object list (PDOL) to the second computing device via the communication channel (0009, which discloses that “The source and destination devices can exchange public keys via the first communication channel, then use the public keys to establish a secure communication session on the second communication channel. The source device can send the data object to the destination device via the secure communication session.”), 
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL; 
the first computing device receiving a data command from the second computing device, the data command including the PDOL with the public exponent indicator tag populated by the second computing device with an exponent associated with an asymmetric cryptographic method and the public key modulus tag populated by the second computing device with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being  a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes;
after receiving the data command the first computing device determining from the received data command that the second computing device supports additional privacy protection (0062, which discloses that “The pair verify process can include each device demonstrating that it is in possession of a long-term private key corresponding to the long-term public key that was exchanged during pair setup and can further include establishing a new shared secret or session key to encrypt all communications during a “pair-verified” session, (also referred to herein as a verified session). During a pair-verified session, a controller that has appropriate privileges can perform a “pair add” process to establish another pairing with the accessory on behalf of another controller. Either device can end a pair-verified session at any time simply by destroying or invalidating its copy of the session key.”);
based on the determination, the first computing device generating an encrypted payload by: 
generating a privacy protection session key for use with a further cryptographic method (0044, which discloses that “ The devices can also exchange information usable to establish a shared secret, from which one or more cryptographic keys (“session keys”) can be generated. The session key(s) can be used to encrypt messages communicated between the devices for as long as the session persists.”);
generating a buffer having a size of the public key modulus;
populating the buffer with the privacy protection session key and a value indicating the number of privacy protection session keys included in the buffer; and  
encrypting the buffer with the asymmetric cryptographic method based on the public key modulus and the exponent indicated by the public exponent indicator tag;
the first computing device providing a secure communication to the second computing device, the secure communication comprising an application interchange profile and the encrypted payload, the application interchange profile including an indicator that indicates that the first computing device supports the additional privacy protection, the encrypted payload being configured for the second computing device to decrypt using a private key of the asymmetric cryptographic method (see claim 1, which discloses that “establishing, by the destination device, via the second communication channel, a secure session for exchanging data with the source device, wherein the secure session is established using the first public key and the second public key and wherein establishing the secure session includes generating a session key; and receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device; and decrypting, by the destination device, the received data object using the session key.”); and 
after providing the secure communication to the second computing device, the first computing device communicating with the second computing device for trusted communication using the further cryptographic method using the privacy protection session key (0044, which discloses that “The session key(s) can be used to encrypt messages communicated between the devices for as long as the session persists.”)
What Mathias does not explicitly teach is:
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL; 
the first computing device receiving a data command from the second computing device, the data command including the PDOL with the public exponent indicator tag populated by the second computing device with an exponent associated with an asymmetric cryptographic method and the public key modulus tag populated by the second computing device with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being  a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes;
generating a buffer having a size of the public key modulus
populating the buffer with the privacy protection session key and a value indicating the number of privacy protection session keys included in the buffer
encrypting the buffer with the asymmetric cryptographic method based on the public key modulus and the exponent indicated by the public exponent indicator tag
Hopkins discloses the method comprising:
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL (col. 2, lines 52-61, which discloses that “In phase 1, the user is assigned a specific smart card and that smart card is personalized to the user. This personalization process activates the card for use in either an on-line or, preferably, an off-line electronic verification and authorization system. At the personalizing phase, the card is loaded with the following data: (16) U--The public identification of the user, such as the user's name, unique bank account number, etc. (17) e--Public key exponent
(18) n--Public key modulus”); 
the first computing device receiving a data command from the second computing device, the data command including the PDOL with the public exponent indicator tag populated by the second computing device with an exponent associated with an asymmetric cryptographic method and the public key modulus tag populated by the second computing device with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being  a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes (see claim 1, which discloses that “transmitting, by the personalizing means, a user ID, public key exponent, public key modulus and a secret derived from the card issuer's private public key to the smart card;…”);
Zimmerman discloses the method comprising:
generating a buffer having a size of the public key modulus (0207, which discloses that “The value for each characteristic may be stored within a 20-byte buffer identified by the characteristic ID in accordance with the current BT standard. However, the underlying principles of the invention are not limited to any particular buffer size.”);
populating the buffer with the privacy protection session key and a value indicating the number of privacy protection session keys included in the buffer (0209, which discloses that “If the key 1701 is greater than 20 bytes (the maximum buffer size in some current implementations), then it may be written in 20-byte portions.”; 0210), and 
encrypting the buffer with the asymmetric cryptographic method based on the public key modulus and the exponent indicated by the public exponent indicator tag (0089, which discloses that “ Similarly, the IoT hub 110 and IoT service 120 may perform a secure symmetric key exchange and then use the exchanged symmetric keys to encrypt communications.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mathias and incorporate the method comprising: the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL; the first computing device receiving a data command from the second computing device, the data command including the PDOL with the public exponent indicator tag populated by the second computing device with an exponent associated with an asymmetric cryptographic method and the public key modulus tag populated by the second computing device with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being  a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes; generating a buffer having a size of the public key modulus; populating the buffer with the privacy protection session key and a value indicating the number of privacy protection session keys included in the buffer; encrypting the buffer with the asymmetric cryptographic method based on the public key modulus and the exponent indicated by the public exponent indicator tag in view of the teachings of Hopkins and Zimmerman respectively in order to enhance security

As per claim 2, Mathias further discloses the method, wherein the further cryptographic method is symmetric and trusted communication is provided by a secure channel using the symmetric further cryptographic method to protect privacy of information private to an owner or controller of at least the first computing device (0010; 0042; 0066)

As per claim 3, Mathias and Zimmerman further discloses the method, wherein the symmetric further cryptographic method is AES (Mathias: 0042; 0066; Zimmerman: 0094; 0117 ).

As per claim 4, both Mathias and Zimmerman further discloses the method, wherein the further cryptographic method is asymmetric and trusted communication is provided by using the asymmetric further cryptographic method to replace the asymmetric cryptographic method in one or more processes (Mathias: 0042; 0066; Zimmerman: 0094; 0117).

As per claim 5, both Mathias and Zimmerman further discloses the method, wherein the asymmetric cryptographic method is RSA and the further asymmetric cryptographic method is ECC, and wherein ECC is used instead of RSA for digital signatures provided by the first communication device (mathias: 0066; Zimmerman 0094).

As per claim 6, Mathias and Zimmerman further discloses the method, wherein there is more than one further cryptographic method, wherein the more than one further cryptographic methods comprise a symmetric further cryptographic method and an asymmetric further cryptographic method (mathias: 0042, 0066; Zimmerman: 0093).

Claims 9-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathias et al (hereinafter “Mathias”) U.S. patent Application Publication No. 2017/0359314 A1 in view of Hopkins U.S. Patent No. 5,757918 and further in view of Faucher U.S. patent No. 5,515,441.

As per claim 9, Mathias discloses the method comprising:
a second computing device establishing a communication channel with [[the]] a first computing device(0009, which discloses that “In response to detecting the request on the local network, the source device can establish a second communication channel, via the local network, with the destination device.”);
after establishing the communication channel, the second computing device receiving a processing options data object list (PDOL) from the first computing device via the communication channel (0009, which discloses that “The source and destination devices can exchange public keys via the first communication channel, then use the public keys to establish a secure communication session on the second communication channel. The source device can send the data object to the destination device via the secure communication session.”), 
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL;
the second computing device populating the public exponent indicator tag of the PDOL with an exponent associated with an asymmetric cryptographic method and the public key modulus tag of the PDOL with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes, the public key modulus length indicating that the second computing device supports additional privacy protection;
the second computing device transmitting a data command to the first computing device, the data command including the PDOL;
after transmitting the data command, the second computing device receiving a secure communication from the first computing device, the secure communication comprising an application interchange profile and an encrypted payload, the application interchange profile including an indicator that indicates that the first computing device supports the additional privacy protection, the encrypted payload encrypted by the asymmetric cryptographic method based on using the public key modulus and the exponent indicated by the public exponent indicator tag, the encrypted payload including a privacy protection session key for use with a further cryptographic method (0062, which discloses that “The pair verify process can include each device demonstrating that it is in possession of a long-term private key corresponding to the long-term public key that was exchanged during pair setup and can further include establishing a new shared secret or session key to encrypt all communications during a “pair-verified” session, (also referred to herein as a verified session). During a pair-verified session, a controller that has appropriate privileges can perform a “pair add” process to establish another pairing with the accessory on behalf of another controller. Either device can end a pair-verified session at any time simply by destroying or invalidating its copy of the session key.”);
the second computing device decrypting the cryptographic material using a private key of the asymmetric cryptographic method (see claim 1, which discloses that “receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device; and decrypting, by the destination device, the received data object using the session key.”); and
after decrypting the encrypted payload, the second computing device further communicating with the first computing device for trusted communication using the further cryptographic method using the privacy protection session key (see claim 1, which discloses that “receiving, by the destination device, via the secure session, an encrypted version of the data object from the source device; and decrypting, by the destination device, the received data object using the session key.”).
What Mathias does not explicitly teach is:
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL;
the second computing device populating the public exponent indicator tag of the PDOL with an exponent associated with an asymmetric cryptographic method and the public key modulus tag of the PDOL with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes, the public key modulus length indicating that the second computing device supports additional privacy protection;
the second computing device transmitting a data command to the first computing device, the data command including the PDOL;
Hopkins discloses the method comprising:
the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL (col. 2, lines 52-61, which discloses that “In phase 1, the user is assigned a specific smart card and that smart card is personalized to the user. This personalization process activates the card for use in either an on-line or, preferably, an off-line electronic verification and authorization system. At the personalizing phase, the card is loaded with the following data: (16) U--The public identification of the user, such as the user's name, unique bank account number, etc. (17) e--Public key exponent
(18) n--Public key modulus”);
the second computing device populating the public exponent indicator tag of the PDOL with an exponent associated with an asymmetric cryptographic method and the public key modulus tag of the PDOL with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes, the public key modulus length indicating that the second computing device supports additional privacy protection; 
the second computing device transmitting a data command to the first computing device, the data command including the PDOL (see claim 1, which discloses that “transmitting, by the personalizing means, a user ID, public key exponent, public key modulus and a secret derived from the card issuer's private public key to the smart card;…”););
Faucher discloses the method comprising:
the second computing device populating the public exponent indicator tag of the PDOL with an exponent associated with an asymmetric cryptographic method and the public key modulus tag of the PDOL with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes, the public key modulus length indicating that the second computing device supports additional privacy protection (col. 13, lines 8-16, which discloses that “Each terminal is populated with a common KCA public decryption key, base number, modulus, and hash function (i.e., UD.sub.KCA, X, P, and H). In addition, each terminal is populated with a unique secret decryption key and certificate (e.g., SK and TC).”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mathias and incorporate the method comprising: the PDOL including a public exponent indicator tag and a public key modulus tag located at the end of the PDOL; the second computing device populating the public exponent indicator tag of the PDOL with an exponent associated with an asymmetric cryptographic method and the public key modulus tag of the PDOL with a public key modulus associated with the asymmetric cryptographic method, the public key modulus being a multiple of sixteen (16) bytes and having a length of at least ninety-six (96) bytes, the public key modulus length indicating that the second computing device supports additional privacy protection; the second computing device transmitting a data command to the first computing device, the data command including the PDOL in view of the teachings of Hopkins and Faucher respectively in order to enhance security

As per claim 10, Mathis and Faucher further discloses the method, wherein the further cryptographic method is symmetric and trusted communication is provided by a secure channel using the symmetric further cryptographic method to protect privacy of information private to an owner or controller of at least the first computing device (mathias: 0010; 0042; 0066; Faucher: col. 13, lines 8-16).

As per claim 11, Mathias and Faucher further discloses the method, wherein the symmetric further cryptographic method is AES (mathias: 0042; 0066; Faucher: col. 12, lines 54-67).

As per claim 12, Mathias and Faucher further discloses the method, wherein the further cryptographic method is asymmetric and trusted communication is provided by using the asymmetric further cryptographic method to replace the asymmetric cryptographic method in one or more processes (Mathias: 0042; 0066; Faucher: col. 12, lines 54-67).

As per claim 13, Mathias and Faucher further discloses the method, wherein the asymmetric cryptographic method is RSA and the further asymmetric cryptographic method is ECC, and wherein ECC is used instead of RSA for digital signatures provided by the first communication device (Mathias: 0042; 0066; Faucher: col. 12, lines 54-67).

As per claim 14, Mathias and Faucher further discloses the method, wherein there is more than one further cryptographic method, wherein the more than one further cryptographic methods comprise a symmetric further cryptographic method and an asymmetric further cryptographic method, wherein the encrypted payload comprises a symmetric privacy (Mathias: 0042; 0066; Faucher: col. 12, lines 54-67)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 18, 2022